DETAILED ACTION
The amendment filed on 1/5/21 has been received and considered. By this amendment, Claims 1-3, 8-12, 14-15, and 17-19 are amended. Claims 1-20 are pending in the application.
Specification
The disclosure is objected to because of the following informalities: Paragraph 25 states that the “disclosure also relates to a method for determining a subject’s stress condition according to claim 7”. However, the method claim referenced appears to be claim 8 and not claim 7.  Paragraph 26 states that the “disclosure also relates to a computer program product and computer readable storage medium according to claims 9 and 10 respectively”. However, the computer readable storage medium claim referenced appears claim 14 and not claim 10. It is not readily apparently which claim relates to the computer program, but it is not claim 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
In view of the amendments, the rejections made in the previous Office Action under 35 USC 112(b) and 35 USC 112(f) are withdrawn. 
Claim Rejections - 35 USC § 101
In view of the amendments, the rejections made in the previous Office Action under 35 USC 101 are withdrawn.
Response to Arguments
Applicant's arguments filed 1/5/21 have been fully considered but they are not persuasive. Applicant argues that Altini does not disclose identifying one or more .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-10, 14-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altini (US 20150073720).
Regarding Claims 1, 8, and 14, Altini discloses an electronic system for determining a subject’s stress condition, the electronic system comprising:
a stress test unit corresponding to one or more processors (see par. 53) configured for: receiving one or more features defining the subject (see par. 36);

determining normalization parameters based on the one or more physiological signals during the baseline task and stressful task (see module 170; par. 36); and
identifying, from a plurality of physiological features, one or more physiological features of the subject that are responsive to stress based on the one or more sensed physiological signals sensed when performing the baseline task and the stressful task (see par. 36 and 52);
a storage unit comprising a memory (see memory 150) configured for:
storing a plurality of machine learning stress models generated based on a number of subjects, wherein each machine learning stress model has been trained with a different set of physiological features (see par. 24, 26, 36, and 46-47): and
storing the subject’s features, normalization parameters, and the one or more physiological features of the subject that are responsive to stress (see par. 36); and a stress detection unit corresponding to one or more processors configured for:
based on the subject’s features and the identified one or more stress responsive physiological features, selecting a machine learning stress model from the plurality of stored machine learning stress models (see model selector 180, par. 24, 36, and 46-47);

generating a stress value representative of the subject’s stress condition (see application module 190 and parameter 191, par. 36, 52).
Regarding Claim 2, Altini discloses a reinforcement learning unit corresponding to one or more processors configured for:
based on information or physiological signals from the subject, updating the normalization parameters, stress-responsive physiological features, and/or one or more of the plurality of machine learning stress models stored in the storage unit (see par. 36).
Regarding Claim 9-10, 15, and 17, Altini discloses based on physiological signals from the subject, updating, by the computing device, normalization parameters (par. 36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altini (US 20150073720) in view of Harlow (US 20180357915).

Regarding claim 3, 11 and 18, Altini discloses wherein the reinforcement learning unit is configured for based on physiological features extracted from the subject’s physiological signals sensed during a task, updating the normalization parameter (Paragraph 36, normalization parameters determined from the measured physiological signals while performing an activity).
Altini does not disclose requesting the subject to perform a predetermined stressful task.
Harlow teaches a method for updating user parameters by prompting the user to perform a predetermined activity (Paragraph 35, in order to update user parameters, the user is prompted to perform a predetermined activity).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Altini and incorporate the method for updating user parameter by prompting the user to perform a predetermined activity taught by Harlow because Harlow teaches such a method is an effective system for maintaining user parameters (Harlow paragraph 35, the method to update user parameters by prompting user to perform a predetermined activity is used to maintain user parameters).
Claims 4-7, 12-13, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altini (US 20150073720) in view of Harlow (US 20180357915), and further in view of Li (US 20190336724).
Regarding claim 4, 12 and 19, Altini discloses updating one or more of the plurality of stress models stored in the storage unit (Paragraph 26, the models used by the device and method are multiple linear regression models that derived from a 
Altini does not disclose requesting, from the subject, subject feedback about a certain stress value; and receiving, from the subject, the subject feedback.
Li teaches a system and method where the a user’s emotional state is determined and displayed on a device wherein the displayed emotional state includes a prompt for the user to confirm whether the user really is currently feeling the expressed emotional state and once the determined emotional state is confirmed by the user, the system receives the confirmation and updates its database (Fig. 5B, displaying the determined emotional state and the user prompt; Paragraphs 127-130, a server updates the user parameter table based on user confirmed emotional state; both the determined emotional state and prompt is displayed to the user for the user to then input his/her feedback).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the model updating algorithm disclosed by Altini and incorporate the subject feedback system and method taught by Li because Li teaches doing so promotes accuracy (Li paragraph 127, user is prompted to provide feedback to ensure that the determined emotional state is accurate).
Regarding claim 5, 13 and 20, Altini does not disclose wherein requesting, from the subject, subject feedback comprises providing the subject with a notification that requests the subject feedback.
Li teaches a system and method that provides a subject with a notification that requests the subject feedback (Fig. 5B, displaying the determined emotional state and the user 
The motivation to combine is the same as claim 4.
Regarding claim 6 and 16, Altini does not disclose wherein the reinforcement learning unit is further configured for performing the updating at predetermined, or dynamically determined, time intervals or when a stress value reaches a predetermined, or dynamically determined, threshold.
Li teaches a system and method for determining emotional states comprising updating user parameters pertaining to determining emotional states at predetermined time intervals (Paragraph 111-116, disclosing that a wearable device be used to periodically (i.e. every hour) measure and update user physiological parameters).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the update algorithm disclosed by Altini and incorporate updating parameters at predetermined time period  taught by Li because such a modification is the result of applying a known technique (updating parameters in predetermined time intervals) to a known system ready for improvement (a system that also measures physiological signals to determine an emotional state, in this case stress) to yield predictable results of determining stress levels.
Regarding claim 7, Altini does not disclose a display device configured to display the generated stress value.
Li teaches a system and method for determining emotional states comprising a display device configured to display the determined emotional state (Figs 5A-5C, displaying the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Altini and further incorporate a display as taught by Li because Li teaches that a display would inform the user of the result and allow the user to give feedback on the accuracy of the result (Li paragraph 127, the display displays to the user the determined emotional state and also notifies the user to give feedback to confirm the accuracy of the displayed emotional state).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATASHA PATEL/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792